Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 15, 2022 has been entered.
 
Response to Amendment
2.	Claims 19-21 have been amended and claims 22 and 23 canceled as requested in the amendment filed on May 15, 2022. Following the amendment, claims 9-11, 13-21, 24, 25, 27-30, 35 and 38-41 are pending in the instant application.
3.	Claims 9-11, 13-18, 24, 25 and 27-30 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020. At p. 7 of the Response, Applicant submits that the election was made with traverse in Paper filed on December 18, 2020. While this has been fully considered, the argument is not persuasive because in replying to the restriction requirement of June 22, 2020 Applicant did not present any arguments to traverse the restriction. Therefore, the response to restriction requirements is considered as election without traverse. MPEP 818.03(a).
4.	Claims 19-21, 35 and 38-41 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on May 15, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 19-21, 35 and 38-41 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating Alzheimer’s disease (AD) by measuring a decreased level of expression of MAST4 polynucleotide or protein, a decreased level of expression of a RTKN2 polynucleotide or protein, decreased phosphorylation level of FOXO1, increased binding of FOXO1 to the RTKN2 promoter and decreased binding of APP to the MAST4 promoter in samples of brain tissue from temporal lobe obtained from a subject under testing and treating the subject, does not reasonably provide enablement for the same using any other sample obtained from the subject, including blood and CSF, as currently in claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See reasons of record in section 8 of Paper mailed on January 29, 2021 and section 6 of Paper mailed on November 15, 2021.
Applicant argues at pp. 8-9 of the Response that the specification describes one embodiment, “an example (brain tissue)”, that supports the full scope of the claimed methods and cites pertinent sections of MPEP. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
In making a determination of whether the application complies with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, each claimed invention must be evaluated to determine whether there is sufficient guidance provided and supported by working examples to inform a skilled artisan how to use the claimed invention without undue experimentation. Evaluation of adequate scope of enabled invention is made as an assessment from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the Applicant's assertions. In the instant case, the prior art does not teach that the diagnostic measures recited within the claims − levels of expression of MAST4 and RTKN2, phosphorylation levels of FOXO1, binding of FOXO1 to the RTKN2 promoter and of APP to the MAST4 promoter – undergo the same changes within every cell type of human body. As fully explained earlier, the Examiner does not dispute the ability of a skilled practitioner to measure protein expression levels in any biological sample; however, the claims are not directed to steps of measuring protein or polynucleotide levels. The instant claims specifically require treating a patient upon finding specific changes in levels of specific factors in blood and CSF, and the specification is devoid of any factual evidence that these changes are indeed associated with any pathology. Therefore, it would require significant amount of undue experimentation for one skilled in the art to research, discover and essentially complete Applicant’s invention before practicing the full scope of the methods as currently claimed.
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 
	
Conclusion
8.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
June 29, 2022